Citation Nr: 0805410	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.  

2.  Entitlement to service connection for right foot drop 
claimed as post-polio syndrome.

3.  Entitlement to service connection for a low back disorder 
to include as secondary to poliomyelitis or to post-polio 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
January 2008.  

In January 2008, the undersigned granted the veteran's motion 
to advance this case on the Board's docket due to his 
advancing age pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that the veteran was infected with polio while on active 
duty.  

2.  The competent evidence of record does not support a 
finding that the veteran currently experiences poliomyelitis 
which is causally linked to his active duty service.  

3.  The competent evidence of record does not support a 
finding that the veteran currently experiences foot drop 
which is causally linked to his active duty service.  

4.  The competent evidence of record does not support a 
finding that the veteran currently experiences a back 
disability which is causally linked to his active duty 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Poliomyelitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Right foot drop was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

3.  A low back disability was not incurred in or aggravated 
by service and is not secondary to a service-connected 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2004 
and March 2005 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and adjudicated by his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disabilities on appeal in a March 2006 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to obtain confirming evidence 
for the veteran's claim but these requests were responded to 
in the negative.  The veteran was not afforded a VA 
examination in the current case as there is no competent 
evidence of the presence of polio during active duty.  Any 
examination which was conducted to determine the outcome of 
the current appeal would, by necessity, rely on speculation 
as to the presence of polio while on active duty.  Service 
connection cannot be granted based on speculation.  The Board 
finds there is no requirement to obtain a VA examination in 
the current appeal.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issues on 
appeal for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Service connection criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In January 2004, the veteran submitted his claims of 
entitlement to service connection.  He indicated on his 
application that he was treated for post-polio syndrome in 
June 1951.  It is the veteran's contention that he currently 
experiences  post-polio syndrome to include foot drop and 
back problems.  He is also claiming entitlement to 
compensation for the residuals of the original polio 
infection.  

In a February 2004 statement, the veteran reported that he 
was hospitalized from approximately June to September of 1951 
on an infectious disease ward.  After he was feeling better, 
he was assigned to push a wheelchair patient, who had polio, 
around the facilities.  

Associated with the claims file is competent evidence 
documenting the current existence of foot drop, back problems 
and post polio syndrome.  In July 2003, a private neurologist 
noted that the veteran had complete foot drop which was 
documented for 12 years and back pain for 8 years.  A private 
clinical record dated in October 2003 includes diagnoses of 
spondylosis, low back pain and old poliomyelitis.  In 
September 2007, S.Z.G., M.D., wrote that he had last seen the 
veteran in August 2007 and that the veteran had demonstrated 
Post Polio Myelitis Syndrome.  In October 2007, M.S.H., D.O., 
wrote that the veteran had been a patient for many years and 
that he has been diagnosed as suffering from Post Polio 
Syndrome.  

The claims must be denied, however, as there is no competent 
evidence of record demonstrating that the veteran was 
infected with polio while on active duty nor is there 
competent evidence of record which links currently existing 
polio, post polio syndrome, foot drop or back problems to the 
veteran's active duty service in any way.  

The veteran's service medical records are missing and 
presumed destroyed in a fire at the National Personal Records 
Center.  When service medial records are missing, the Board 
has a heightened obligation to provide an explanation of 
reasons or bases for its findings and has a heightened duty 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Sick/Morning 
Reports were obtained and associated with the claims file.  
The records indicate that the veteran was ill in June, August 
and September of 1951.  The veteran was ill on June 12, 1951.  
He was  treated and returned to duty the same day for a 
disability which was incurred in the line of duty.  The 
veteran was ill on August 6, 1951.  He was treated and 
returned to duty the same day for a disability which was 
incurred in the line of duty.  The veteran was ill on August 
31, 1951.  He was treated and returned to duty the same day 
for a disability which existed prior to the veteran's active 
duty service.  The veteran was ill on September 11, 1951.  He 
was treated and returned to duty the same day for a 
disability which existed prior to the veteran's active duty 
service.  The veteran was ill on September 17, 1951.  He was 
treated and returned to duty the same day for a disability 
which existed prior to the veteran's active duty service.  
None of the Morning Reports/Sick Reports indicate that the 
veteran was hospitalized as a result of polio while on active 
duty.  

Attempts were made to obtain hospitalization records from 
Fort Bragg in 1951.  The official response was that the 
records would have been retired to the veteran's personnel 
jacket (which may be fire related).  

There is no competent evidence indicating that the veteran 
was actually treated for polio while on active duty.  The 
veteran has testified that his health care providers at that 
time did not know what the problem was.  The veteran did not 
know if he was diagnosed as having polio while on active 
duty.  

In September 2007, C.G.C., wrote that he served with the 
veteran during active duty.  The author wrote that, while on 
maneuvers in North Carolina, the veteran was stricken with a 
high fever, headache, chills and vomiting.  The medical 
officer thought the veteran might have meningitis so the 
veteran was transported to Fort Bragg, North Carolina for 
testing and treatment.  This evidence supports a finding that 
the veteran was treated on active duty on an emergent basis 
due to an unknown disorder.  This evidence does not indicate 
in any way that the veteran had and was treated for polio 
while on active duty.  In fact, this evidence tends to weigh 
against a grant as the author indicated that meningitis was 
suspected.  Polio was not mentioned at all.  

The only evidence of record which indicates that the veteran 
had polio during active duty is the veteran's own allegations 
and testimony.  The veteran testified before the undersigned 
in January 2008 that he was not diagnosed with polio prior to 
active duty.  He reported that, while on maneuvers at Camp 
McCall, he became ill with diarrhea and vomiting.  He 
reported he had a 106 degree fever and was incoherent.  He 
was taken by ambulance to Fort Bragg.  He thought this was in 
August 1951.  He was hospitalized on the contagious disease 
ward.  He was also assigned to push the wheel chair of a 
young soldier who had polio during the hospitalization.  The 
veteran testified that the health care professionals did not 
know what was wrong with him at the time of the 
hospitalization.  He denied any further treatment for polio-
type symptoms during the remainder of his active duty 
service.  He began having polio related problems 
approximately 14 years prior to the date of the hearing.  He 
was first treated for back problems in the 1990's.  His 
problems with foot drop began in the 1990's also.  

The Board finds the veteran's allegations and testimony 
regarding the presence of polio while on active duty to not 
be supported by any competent evidence.  The sick reports do 
not indicate in any way that the veteran was hospitalized, 
for polio or any other disorder.  In fact, these records tend 
to indicate that the veteran was treated for short periods of 
time rather than an extended hospitalization as reported by 
the veteran.  The veteran himself has indicated that his 
doctors did not know at the time of his reported in-service 
hospitalization what he had.  The 2007 buddy statement 
indicates that medical personnel thought the veteran had 
meningitis.  

There is no competent evidence of record which links current 
residuals of polio to the veteran's active duty service in 
any way.  The only evidence of record which links current 
residuals of polio to the veteran's active duty service is 
the veteran's own allegations and testimony.  As a lay person 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of 
polio and its residuals is without probative value. 

The Board notes that the veteran submitted copies of medical 
treatises and internet articles in support of his claims.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, it has 
been held that medical evidence which is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  These excerpts are not the equivalent of a statement 
from a medical expert who actually reviewed the veteran's 
medical history and rendered a definitive opinion based on 
the specifics of the veteran's history.  The treatise 
evidence is of no probative value in determining whether a 
medical nexus relationship exists between the disabilities 
claimed on appeal and the veteran's active duty service 
including any possible polio infection.  

Because service connection is not established herein for 
poliomyelitis or post-polio syndrome, there can be no basis 
upon which to grant secondary service connection for a low 
back disorder.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for poliomyelitis is not 
warranted.  The appeal is denied.  

Entitlement to service connection for right foot drop claimed 
as post-polio syndrome is not warranted.  The appeal is 
denied.  

Entitlement to service connection for a low back disorder to 
include as secondary to poliomyelitis or to post-polio 
syndrome is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


